Citation Nr: 0329741	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for residuals of a jaw 
injury.

3.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945, and from April 1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  


FINDINGS OF FACT

1.	In unappealed July 1989 and January 1995 rating decisions, 
the RO denied service connection for bilateral hearing loss.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's January 1995 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's bilateral hearing loss 
claim.

3.  The veteran is not shown to have residuals of a jaw 
injury that are etiologically related to active service.

4.  The veteran is not shown to have residuals of a left 
shoulder injury that are etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  The unappealed January 1995 rating decision denying 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  Since the January 1995 rating decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

3.  A jaw injury were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 510A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002). 

4.  A left shoulder injury were into incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In this case, the veteran's claims were filed in February 
2002 and remain pending.  As such, the provisions of the VCAA 
and the implementing regulations are accordingly applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection and new and material evidence claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In a February 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  As discussed below, the 
Board has determined that new and material evidence has not 
been presented to reopen the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  As such, 
there is no duty to assist the veteran with respect to that 
claim.

With respect to the veteran's original claims of entitlement 
to service connection for residuals of a jaw injury and 
residuals of a left shoulder injury, the VCAA provides that 
VA shall make reasonable efforts to assist in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The veteran's service 
medical records have been received, as have VA outpatient 
treatment records.  In March 2002, the veteran indicated 
there was no additional evidence to obtain.  

The Board concludes that the VCAA notification letter sent to 
the veteran in February 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  

In this case, the letter requested a response within 60 days.  
At the same time, however, more than one year has now passed 
since that notification was provided, and as indicated above, 
the veteran specifically advised there was no other source 
from whom to obtain evidence than that already identified, 
and from which the RO then obtained the cited evidence.  
Accordingly, the Board considers the VCAA notice requirements 
met in this case.  

Further, when deciding disability compensation claims, VCAA 
and implementing regulations require VA to provide the 
veteran with a VA medical examination or medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  Such an 
examination or opinion is necessary if the information and 
evidence of record (including the statements made by the 
veteran) does not contain sufficient competent evidence to 
decide the claim, but does include competent lay or medical 
evidence of a current disability or persistent symptoms of a 
disability; evidence establishing that the veteran suffered 
an event, injury or disease in service, or has a chronic 
disease manifest during the presumptive period; or an 
indication that the disability or symptoms may be associated 
with the established event, injury, or disease in service or 
with another service connected disability.  In the present 
case, the record contains no evidence that the veteran 
suffered jaw or left shoulder injuries during active service, 
and there is no medical evidence that the veteran suffers 
from a current disability related to jaw or left shoulder 
injuries.  As such, the Board finds a VA examination would 
not be useful in the present case.  See 38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)). 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  The Board notes the 
veteran's statements that he was injured during active 
service on Peleliu Island in 1945 and treated at a small 
medical facility there.  While those records have not been 
included in the claims file, the Board has determined that 
they would provide little assistance in determining whether 
service connection is warranted.  As discussed below, there 
is no evidence that the veteran currently has residuals of 
jaw or left shoulder injuries.  As such, evidence of an in-
service injury to his left jaw or shoulder would not provide 
a basis on which a physician could offer a nexus opinion as 
there is no current disability.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA outpatient treatment reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).


1.  Bilateral hearing loss

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for bilateral 
hearing loss on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was addressed in July 1989 and 
January 1995 rating decisions and that service connection was 
denied.  The July 1989 decision denied the veteran's claim on 
the basis that while he had been diagnosed with otitis 
externa during active service, the issue had resolved without 
evidence of residual hearing loss.  The January 1995 decision 
denied the veteran's claim on the basis that new and material 
evidence had not been presented.  The January 1995 decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  In February 2002, the veteran requested 
that his service connection claim be reopened.  A March 2002 
rating decision denied reopening the claim on the basis that 
new and material evidence had not been submitted.  The 
veteran disagreed with that decision and initiated a timely 
appeal.  As there is a prior final decision for this claim, 
the January 1995 decision, the Board is required to determine 
whether new and material evidence has been presented before 
reopening and adjudicating the service connection claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2002).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the January 1995 rating 
decision, the veteran submitted personal statements and VA 
outpatient treatment records dated May 1999 to February 2002 
in support of his claim.   However, none of the treatment 
records note the etiology of the veteran's bilateral hearing 
loss and none of the treating physicians offered an opinion 
as to its etiology.  Further, the veteran's active service 
was not referenced.  

While VA outpatient treatment reports indicate that the 
veteran suffers from current bilateral hearing loss, this is 
not an element for which evidence was lacking in January 
1995.  The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993).

The veteran's contentions that his bilateral hearing loss is 
related to his service are reiterations of similar statements 
previously considered by the RO and as such cannot be 
considered to be new.  Moreover, such statements are not 
material.  It is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Thus, there has been no evidence added to the record which 
addresses the matters of in-service incurrence or aggravation 
of bilateral hearing loss, or a nexus between any current 
bilateral hearing loss and the veteran's active service.  
Absent the presentation of such evidence, new and material 
evidence cannot be said to have been submitted and the claim 
cannot be reopened.

For the reasons stated above, the Board finds that the 
evidence submitted subsequent to the January 1995 denial of 
the veteran's bilateral hearing loss claim is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has not been submitted and the claim for 
entitlement to service connection for bilateral hearing loss 
is not reopened.

2.  Residuals of jaw and left shoulder injuries

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is seeking entitlement to service connection for 
residuals of jaw and left shoulder injuries.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claims and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's service connection claims 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service disease 
or injury, and medical nexus must be met.  See Hickson, 
supra.

With respect to evidence of a current disability, the medical 
evidence of record does not contain any complaints, 
treatment, or diagnoses of any jaw or left shoulder pain or 
disorders.  VA outpatient treatment records dated May 1999 to 
February 2002 note that the veteran receives treatment for 
several disorders.  However, jaw and left shoulder disorders 
are not mentioned.  In fact, there is no evidence that the 
veteran currently has residuals of jaw or left shoulder 
injuries.  

With respect to evidence of an in-service injury, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of any jaw injury or left shoulder 
injury occurring during active service.  September 1942 and 
September 1947 physical examination reports do not document 
any jaw or left shoulder abnormalities or injuries.  The only 
defect noted at separation was a left arm scar.  

Subsequent to active service, there are no records pertaining 
to the veteran's jaw at all.  With respect to his left 
shoulder, an October 1948 hospitalization report noted that 
the veteran complained of left shoulder pain.  He asserted 
that he had been shot in the left shoulder by a town Marshall 
in August 1948, and had later broken his left shoulder in an 
automobile accident in September 1948.  He also stated that 
his left arm scar was the result of an injury received in a 
fight in 1940.  Following a surgical procedure, it was noted 
that the veteran's left shoulder had "completely healed."  
At no time did the veteran state that he had received a left 
shoulder injury during active service.  

Absent evidence of a jaw injury or left shoulder injury 
during active service or currently, the veteran's service 
connection claims are not warranted.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The probative medical 
evidence of record has shown that the veteran has no 
residuals of a jaw or left shoulder injury.  

To the extent that the veteran contends that he has residuals 
of jaw and left shoulder injuries that are related to active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from residuals of 
jaw or left shoulder injuries that are etiologically related 
to active service.  The appeal is accordingly denied. 


ORDER

The claim of entitlement service connection for bilateral 
hearing loss is not reopened; the appeal is denied.

Service connection for residuals of a jaw injury is denied. 

Service connection for residuals of a left shoulder injury is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



